DETAILED ACTION
Claims 1, 4, and 5 are allowed.  The following is an examiner’s statement of reasons for allowance:

    PNG
    media_image1.png
    500
    500
    media_image1.png
    Greyscale
The prior art teach methods and systems for detecting leaks by directing the leaking gas to a liquid storage tank.  See, for example, United States Patents 4,068,522 to Poe, 4,077,427 to Rosan, Jr. et al., 4,103,536 to Chipman, and 4,419,883 to Gelston, II. In Gelston, II there is, in figure 3 (shown here), a liquid storage tank with a liquid having a liquid surface.  There is a gas injection port (reference item 71) for directing a leaking gas into the tank.  The individuals designing/constructing the system as shown in figure 3 must have determined a height of the injection port away from the liquid surface.  Furthermore, the injection port's location must be one the allows the gas pressure from the leaking gas to be higher than the hydrostatic pressure of the liquid in order to actually allow the leaking gas to escape the port and create bubbles.   The prior art further teach detecting the bubbles as well as the flow rate of the bubbles as in United States Statutory Invention Registration H1045 to Wilson.  The prior art, however, do not appear to teach or suggest the gas injection port connecting to a manifold extending from a side wall of the liquid storage tank in combination with a pumping motor pumping the liquid into the manifold towards the gas injection port.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice to schedule interviews.  If attempts to reach the examiner by telephone are unsuccessful then the examiner’s supervisor, Peter Macchiarolo, can be reached at (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system see https://ppair-my.uspto.gov/pair/PrivatePair.  Call the Electronic Business Center (EBC) at 866-217-9197 if there are questions regarding access to Private PAIR system.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856